DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration, filed on September 27, 2022, of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action (mailed July 22, 2022) is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 11-14, 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2008/0124852 (hereinafter referred to as Ahn).
Ahn, in the abstract, and [0041], and [0050], and in figure 2I discloses the formation of a device (gate electrode in a transistor), wherein the layers formed on a surface of the substrate (surface of the insulating layer on the underlying substrate) includes a first or lower photoresist layer (180a), a second photoresist or upper photoresist layer (180b) and another photoresist layer (180c), and patterning the stack of layers such that the opening/via formed in the another photoresist layer (180c, topmost photoresist in figure 2J) is undercut by the underlying second photoresist or the upper photoresist layer 180b, and the second photoresist/upper photoresist layer is overcut by the underlying lower photoresist layer (180a), and as disclosed in figure 2J the lower photoresist layer/first photoresist layer and the another photoresist layer have edges almost aligned, and dry etching the underlying substrate (insulating layer) (claims 1-2).  Ahn, in [0041], discloses that the lower photoresist layer (180a, is the lower photoresist layer) can be a PMMA or methacrylic acid polymer or methyl methacrylate polymer (claims 4-6).  Ahn, in [0042], discloses that the multilayers are patterned using a developer (development of photoresist layers to form the opening) i.e., the layers in the multilayer including the PMMA and PMG1 layers (second layer formed on the underlying first layer) are all developed i.e., soluble in the developer (claims 7-8).  Ahn, in [0042], and [0050], discloses that the second photoresist layer (upper photoresist layer) (formed on the underlying first photoresist layer) can be a polymethylglutarimide or even a methylmethacrylate acid polymer (claims 11-14).  Ahn teaches the same claimed substrate and multilayer stack as that claimed, and will inherently and necessarily be usable as a quantum information processing device (claim 16).
Claim(s) 1-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2010/0276698 (hereinafter referred to as Moore).
Moore, in [0027]-[0028], [0030], discloses a process for forming a device the process including forming an inner resist layer (the claimed first layer, reference 108, figures 1a, and 4a) on the surface of the substrate (reference 104, figure 4a), forming a middle resist layer (claimed supporting layer, reference 110, figures 1a and 4a) that is disposed on the inner resist layer, and forming an outer resist layer (the claimed photoresist layer, reference 112 of figures 1a and 4a) on the middle resist layer.  Moore, in [0031]-[0035], and [0046], discloses the patterning of the three resist layers such that outer resist layer is undercut by the middle resist layer and the middle resist layer is overcut the inner resist layer as illustrated in figure 4a, and the pattern formed is used to perform a gate etch so as to etch the substrate as illustrated in figure 4b (claim 1).  Moore, illustrates in figure 4a, that the edges of the patterned outer resist layer and the edges of the patterned inner resist layer are aligned(claim 2).  Moore, in [0015], discloses that the resist material of the three resist layers are sensitive to electron-beam irradiation (claims 3, and 10).  Moore, in [0031], discloses that the resist material for the resist layers can be PMMA and PMG1 (claims 4-6, 11-14). Moore, in [0034], discloses that the patterning of the multilayer stack includes developing the outer resist layer(the claimed photoresist layer) with a developer (claim 7).  Moore teaches the same claimed polymeric material as that claimed and the middle resist layer is the same as that claimed ([0031], PMG1) can be developed with the developer (claim 8).  Moore, in [0035], discloses that the developer can be an alkali (claim 9).  Moore, in [0046], discloses the resist layers can be patterned using plasma ashing (claim 15).  Moore teaches the same claimed substrate and multilayer stack as that claimed, and will inherently and necessarily be usable as a quantum information processing device (claim 16).  Moore, in [0028], discloses that the substrate includes an aluminum containing layer (barrier layer) (claim 17).
Response to Arguments
Applicant’s arguments, see Remarks, filed September 27, 2022, with respect to the rejection(s) of claim(s) 1-17, under  35 U.S.C., 102(a)(1) and 35 U.S.C. 103 rejections made in the previous office action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-17, see paragraph nos. 4, and 5, above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM .  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 4, 2022.